Citation Nr: 1828051	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic headaches, including as secondary to a bilateral hearing loss disability and/or tinnitus.


REPRESENTATION

The Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for chronic headaches, including as secondary to a bilateral hearing loss disability and/or tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for bilateral hearing loss disability and tinnitus.  The Veteran was informed of the decision and he did not appeal nor was new and material evidence received within a year of the decision.  As such, the decision became final.

2.  Evidence received since the September 2004 rating decision is relevant and probative to the issue at hand.

3.  The evidence is at least in equipoise that the Veteran's bilateral hearing loss disability is related to his active military service.

4.  The evidence is at least in equipoise that the Veteran's tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, which denied service connection for bilateral hearing loss disability and tinnitus, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

The Veteran's claims to reopen and for entitlement to service connection for a bilateral hearing loss disability and tinnitus are being granted herein.  As such, the Board finds that any error related to the VCAA with regard to these issues is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened, if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a September 2004 rating decision, the AOJ determined that the evidence of record did not reflect a causal relationship between service and the Veteran's bilateral hearing loss and tinnitus disabilities.  The AOJ pointed to reports that the Veteran had only complained of decreased hearing over the past ten years and that tinnitus began about twenty years prior.  The Veteran was informed of the AOJ's decision.  The decision was not appealed, and new and material evidence was not submitted within one year. 

Since that time, the Veteran has submitted testimony that his hearing problems and tinnitus began in service.  See Veteran's statements, September 2012 and May 2014; Hearing Testimony, March 2018.  This evidence is "new," because it postdates the September 2004 rating decision, and is also "material," because it tends to represent a nexus between the Veteran's bilateral hearing loss and tinnitus disabilities and his military service, relates to previously unestablished elements of service connection, and raises a reasonable possibility of substantiating the underlying claim.  Consequently, the claims of entitlement to service connection for bilateral hearing loss and tinnitus disabilities may be reopened.

Service Connection

The Board finds that service connection is warranted for both a bilateral hearing loss disability and tinnitus.  The Veteran has a diagnosis of a bilateral hearing loss disability and has competently described his tinnitus.  See VA examination, August 2004.  The Board notes that the Veteran is competent to report symptoms of tinnitus, as tinnitus is a disability that is fully observable through the senses and requires no specialized testing to diagnose.  See Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

At the March 2018 hearing, the Veteran testified that his hearing loss and tinnitus began in service while working on the flight line.  He described exposure to jet noise, as well as rivet guns and compressors.  The Veteran's DD-214 states that he served as an Airframe Repairman.  He describes hearing problems, including tinnitus, that began in service and continued.  The Veteran states that post-service he worked in an office environment that was "nice and quiet."  

A June 2004 private treatment record appears to point to the Veteran's exposure to loud noises on the flight line as the most likely cause of his hearing loss, although the Board acknowledges that this opinion is somewhat illegible.  The Board is aware also of an August 2004 VA examination, which found that the Veteran's hearing loss and tinnitus are not likely related to military service.

However, the Board finds the Veteran competent and credible in his allegations of what occurred in service and thereafter regarding his noise exposure.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus were incurred in service.  Because the relevant evidence is in equipoise, the Board resolves all reasonable doubt in the Veteran's favor, and finds that it is at least as likely as not that his bilateral hearing loss disability and tinnitus are related to active duty service.  

Service connection is warranted.


ORDER

The request to reopen the claim for entitlement to service connection for a bilateral hearing loss disability is granted.

The request to reopen the claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed regarding the issue of entitlement to service connection for chronic headaches.  The Board notes that the Veteran was scheduled for a VA examination, but failed to report.  At the March 2018 hearing, the Veteran stated that he was unaware of the scheduled examination, however, he confirmed his willingness to appear for one, if it were to be rescheduled.  Therefore, considering VA's duty to assist, the Board will remand this issue to afford the Veteran another opportunity to appear for an examination.

In addition, the Board notes that per this decision, the Veteran is now service-connected for a bilateral hearing loss disability and tinnitus, and he has stated that he believes his headaches are not only directly related to events in service, but also secondary to these disabilities.  As the Veteran is now service-connected, the Board will also seek an opinion that addresses entitlement on a secondary basis.

Finally, at the March 2018 hearing, the Veteran indicated that he might be in possession of additional service treatment records.  Upon remand, the AOJ should obtain any outstanding service treatment records and associate them with the claim file.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary consent forms from the Veteran, the AOJ should obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the remaining issue on appeal.  

In addition, the AOJ should obtain any outstanding service treatment records.  

All efforts to obtain such records should be clearly noted in the claim file.

2.  Upon completion of the above, schedule the Veteran for an examination to address the etiology of the claimed chronic headaches, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, the examiner should provide an opinion as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the disability is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

For all examinations, all necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.


If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


